The undersigned respectfully dissents from the Opinion and Award finding that plaintiff suffered a compensable specific traumatic incident and is entitled to benefits in this case.
Plaintiff has failed to prove that he sustained a specific traumatic incident. His account of the alleged specific traumatic incident has vacillated to the point that it is impossible to determine when a specific traumatic incident occurred, if at all. The testimony of Deborah Crawford, RN, the plant nurse indicates that plaintiff was unable to pinpoint a specific time of injury. Plaintiff's written statement reflected that he was injured on January 4, 2004. Further, plaintiff did not report any pain until February 2, 2004. In fact, plaintiff did not describe a specific traumatic incident occurring on January 18, 2004 until after defendants denied plaintiff's claim for lack of specific traumatic incident. As plaintiff has failed to meet his burden of proof, I would vote to reverse the Opinion and Award of the Deputy Commissioner.
Further, I disagree with the majority that defendants' credit in this matter should be reduced under these circumstances. N.C. Gen. Stat. § 97-42
is intended to encourage payments by employers in situations such as these. By reducing the credit defendants are entitled to receive erodes the incentives of employers.
Accordingly, I dissent.
This the __ day of November, 2005.
                                           S/_________________ BUCK LATTIMORE CHAIRMAN